311 S.W.3d 828 (2010)
Stephen PETELIK, Respondent,
v.
MOTOR CONTROL SPECIALISTS and
Ohio Casualty Insurance Company, Appellants.
No. ED 93220.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 14, 2010.
Application for Transfer Denied June 29, 2010.
Ellen E. Morgan, Ballwin, MO, for Respondent.
Kevin M. Leahy, Catherine Vale Jochens, Saint Louis, MO, for Appellants.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Motor Control Specialists and Ohio Casualty Insurance Company (collectively "Appellants") appeal the decision of the Labor and Industrial Relations Commission affirming and adopting the Administrative Law Judge's ("ALJ") final award of worker's compensation benefits to Stephen Petelik ("Claimant") for an injury suffered to his low back as a result of an August 19, 2003 work accident. Appellants also appeal the decision of the Commission declining to review the ALJ's temporary award of worker's compensation benefits to Claimant. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The Commission's final award, which incorporates the temporary award, is affirmed under Rule 84.16(b).